Dtjke, J.
1, Upon the trial of a claim case, after the introduction of testimony by the plaintiff in fi. fa., showing possession of the property levied upon to have been in the defendant in fi. fa., the claimant can not have the opening' and conclusion by then admitting possession of the property in defendant at the time of levy.
2. The evidence demanded a finding in favor of the plaintiff in fi. fa., and the court did not err in directing the jury so to find.

Judgment affirmed.


Wade, O. J., and Jenhins, J., concur.